Citation Nr: 1119283	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  08-12 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1976 to May 1979.  He also had unverified periods of Reserve service from January 1980 to June 2001.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

This matter was before the Board in March 2010, when the Board remanded it for further development.  It has now returned to the Board for further appellate consideration.  The Board finds that VA complied with the Board's March 2010 remand.


FINDINGS OF FACT

1.  The probative competent clinical evidence of record is against a finding that the Veteran has bilateral pes planus causally related to active service.

2.  The Veteran is less than credible with regard to the onset of bilateral pes planus symptoms.

3.  There has been no demonstration by competent credible lay evidence that the Veteran has bilateral pes planus causally related to active service, to include aggravation.


CONCLUSION OF LAW

Bilateral pes planus (flat feet) disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in January 2007, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The notice also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), private medical records, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain.  A June 2007 VA memorandum reflects a formal finding on the unavailability of any additional STRs.  

A VA examination and opinion with respect to the issue on appeal was obtained in May 2010. 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is adequate.  It considers the pertinent evidence of record, to include statements of the Veteran regarding in-service trauma, and the Veteran's STRs and private medical records, and provides a rationale for the opinion proffered.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002).  

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has flat feet which were aggravated by service.  In his claims form, filed in August 2006, he notes that his disability began in 1977.  He did not list any dates of treatment, and he has not averred any treatment in service.  The Veteran has also averred that he entered the military with known flat feet.  The Veteran's report of medical history for entrance purposes reflects "slight pronation feet asymptomatic."  Thus, the record does not reflect that bilateral pes planus was noted on entrance.  (The Board notes that a pronated foot is one in which the heel is angled inward.)  

The first element of a claim for service connection is that there must be evidence of a current disability.  The claims file includes a May 2010 VA examination report which reflects a diagnosis of mild pes planus, grade 1.  Thus, the Board finds that the first element has been met.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran has not averred any specific injury or disease in service.  He contends that he began to develop pain in his feet while in the military.  The Board notes that the Veteran had active duty from May 1976 to May 1979.  STRs from that period reflect that he sought treatment for blurry vision, a possible sprained wrist, a wound on the palm of his hand, and a painful lower left side after wrestling.  The STRs are negative for any complaints with regard to his feet, and the May 2010 VA examination report reflects that the Veteran stated he did not seek treatment in service.  

As noted above, a June 2007 VA memorandum reflects a formal finding of unavailability of any additional STRs.  When at least a portion of the service records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  In the present case, the absence of any STRs has little effect on the issue as the Veteran has stated that he did not seek treatment in service.  


Any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty, is considered active service. 38 C.F.R. § 3.6.  The Veteran had periods of INACUDUTA from 1980 to 1993 and from 1996 to 1999.  He had ACDUTRA from 1981 to 1992, and in 1999.  (He had only four days of INACDUTRA in 1993 and was discharged due to failure to achieve weight control standards; he had no service in 1994 and 1995.)  There are no clinical records in evidence which indicate any complaints of, or treatment for foot problems, during these times.  

An October 1983 report of medical history reflects that the Veteran denied foot trouble.  A November 1987 report of medical history reflects that the Veteran denied foot trouble.  A July 1991 report of medical history reflects that the Veteran denied foot trouble.  The Board finds that if the Veteran had experienced foot problems during active or reserve service, it would have been reasonable for him to have reported it on his reports of medical history.

Private medical correspondence dated in April 2008 reflects that the Veteran had been a patient of Dr. A. H. since May 2006.  Dr. A. H. noted: 

When [the Veteran] first presented to our office he had significant foot pain to bilateral heels.  [The Veteran] does not have any congenital abnormalities that would predispose him to foot pain.  The pain in his feet has been brought on by his years in the Service.  Excessive stress and loading of the feet has caused loss of arch, tearing of ligaments and bone spur formation.  

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a Veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001).

The Board finds, for the below noted reasons, that the opinion of Dr. A. H. has little, if any, probative value.  First, Dr. A. H. states that "excessive stress and loading of the feet" has caused the loss of arch of the Veteran's feet.  The evidence of record is negative for any "excessive stress and loading of the feet" in service.  The Board acknowledges that it is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).  The Veteran's military occupational specialty (MOS) was as a vehicle mechanic.  There is no evidence that his service caused "excessive stress and loading of the feet".  In addition, from 1980 to June 2001, he averaged less than three weeks of active service a year for the years he had service, and seven years of no active service whatsoever.  There is no evidence of "excessive stress and loading of the feet" during this service.

Second, Dr. A. H. noted excessive stress and loading of feet had caused loss of arch, but failed to discuss the Veteran's years as a custodian during which he was on his "feet a lot", and that he spends a "great deal of time walking on concrete." (See April 2007 VA physical therapy treatment plan note and May 2010 VA examination report.)

Third, there is no evidence that Dr. A. H. reviewed the Veteran's claims file, to include his STRs.  The Board acknowledges the decision of the U.S. Court of Appeals for the Federal Circuit in Gardin v. Shinseki, No. 07-1812, 2009 WL 1006160 (Vet. App. Apr. 14, 2009), in which the Court held that a medical opinion may not be discounted solely on the ground that the opining physician did not review the Veteran's medical service records.  In the present case; however, the private physician has provided no indication that she was aware of the Veteran's denial of foot trouble in service, or that she was aware of the length of his service, his years of no service, the number of years since his service ended, or his military occupational specialty.  Thus, there is no indication that she was aware of pertinent information.  The examiner's lack of review of the STRs, lack of rationale based on supported history, and lack of discussion of the Veteran's civilian employment, combine to form an opinion which is lacking in probative value. 

In contrast, the opinion of the May 2010 VA examiner is based on a review of the private medical records, a review of the STRs, and an examination of the Veteran's feet.  The examiner provides a rationale for his opinion, and the Board finds that this opinion is more probative than that of the private examiner.  The VA examiner opined that it is not at least as likely as not that the Veteran's current foot disability is causally related to service.

The earliest clinical post service record of bilateral pes planus is in 2007, more than 25 years after separation from service, and more than five years after the Veteran's last reserve service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  

The Board finds the Veteran's statement that he has painful feet since separation from service is less than credible when considered with the record as a whole.  Not only is there a lack of clinical evidence of complaints, but the Veteran specifically denied foot trouble in October 1983, November 1987, and July 1991.  The Board finds that the 1983, 1987, and 1991 statements by the Veteran, which are contemporaneous to reserve service, have greater probative value than the Veteran's history reported many years later. See Curry v. Brown, 7 Vet. 59 (1994).

While the Veteran is competent to report pain in his feet since service, he is not found to be credible in this regard.  Moreover, he has not been shown to have the medical expertise or training necessary to make findings of medical diagnosis or causation. As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and service connection for pes planus is not warranted. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral pes planus is denied. 




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


